UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22516 ASGI Aurora Opportunities Fund, LLC (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 440-7460 Date of fiscal year end: March 31 Date of reporting period: June 30, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. ASGI Aurora Opportunities Fund, LLC Consolidated Schedule of Investments As of June 30, 2013 (unaudited) Strategy Investments Cost Fair Value Event-Driven - 11.0% Cevian Capital II Ltd. $ $ Tyrus Capital Event Fund Limited West Face Long Term Opportunities Fund Ltd. West Face Long Term Opportunities (USA) LP* Long/Short Credit - 24.3% Alden Global Distressed Opportunities Fund LP* Centerbridge Credit Partners, LP* Centerbridge Credit Partners Offshore, Ltd. Monarch Debt Recovery Fund Ltd. Redwood Offshore Fund Ltd. Thoroughbred Offshore Fund Ltd. York Credit Opportunities Unit Trust Long/Short Equities - 28.7% AKO Fund Limited Broadway Gate Offshore Fund, Ltd. Cadian Offshore Fund Ltd. Greenlight Capital Offshore (Gold), Ltd. Greenlight Capital Offshore Qualified, Ltd. Lansdowne Developed Markets Fund Limited Miura Global Fund, Ltd. Passport Offshore Ltd. Passport Special Opportunities Fund, LP* Scout Capital Fund, Ltd. Tybourne Equity (Offshore) Fund Macro - 23.8% Avantium Liquid EM Macro Fund Limited BlueCrest Capital International Limited BlueTrend Alignment Fund Limited Brevan Howard Fund Limited Brevan Howard Emerging Markets Strategies Fund Limited Brevan Howard Multi-Strategy Fund Limited CCP Quantitative Fund Limited Discovery Global Macro Fund, Ltd. Discovery Global Opportunity Fund, Ltd. Dymon Asia Macro Fund ISAM Systematic Opportunistic - 10.9% Azentus Global Opportunities Fund Limited Eton Park Fund LP Luxor Capital Partners Offshore, Ltd. PEAK6 Achievement Fund Ltd. York European Opportunities Unit Trust Total Investments (Cost - $58,397,600**)- 98.7% Other Assets and Liabilities, net - 1.3% Net Assets - 100.0% $ Percentages shown are stated as a percentage of net assets as of June 30, 2013.All investments in Investment Funds are non-income producing. *Investment Fund held in ASGI Aurora Special Onshore Asset Holdings, Inc. ASGI Aurora Opportunities Fund, LLC Consolidated Schedule of Investments (continued) As of June 30, 2013 (unaudited) ** The cost and unrealized appreciation (depreciation) of investments as of June 30, 2013, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ Investments by Strategy (as a percentage of total investments) Long/Short Equities % Long/Short Credit Macro Event-Driven Opportunistic Total Investments Funds % Fair Value Measurements The ASGI Aurora Opportunities Fund, LLC and its wholly-owned subsidiaries, ASGI Aurora Special Onshore Asset Holdings, Inc. and ASGI Aurora Special Offshore Asset Holdings, Ltd. (together, the “Fund”) measures fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The three levels of the fair value hierarchy are: • Level 1 – Unadjusted quoted prices for identical securities in an active market. Since valuations are based on quoted prices that are readily-accessible at the measurement date, valuation of these securities does not entail a significant degree of judgment. • Level 2 – Quoted prices in non-active markets for which all significant inputs are observable either directly or indirectly. Level 2 inputs may also include pricing models whose inputs are observable or derived principally from or corroborated by observable market data. • Level 3 – Prices or valuation techniques that require inputs that are both significant to the fair value and unobservable. Little if any market activity exists for Level 3 securities. Alternative Strategies Group, Inc. (the “Adviser”) considers subscriptions and redemption rights, including any restrictions on the disposition of the interest, in its determination of fair value of investments in a select group of collective investment vehicles (“Investment Funds”).Investments in Investment Funds are included in Level 1 of the fair value hierarchy if an unadjusted price can be obtained from a reputable, independent third-party pricing source as of the measurement date.Investments in Investment Funds are included in Level 2 of the fair value hierarchy if the Fund can provide the appropriate redemption notice and can redeem its investment within 90 days of fiscal year end.All other investments in Investment Funds are classified as Level 3. The Fund recognizes transfers into and out of the levels indicated above at the beginning of the reporting period. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.A summary of the inputs used to value the Fund's net assets as of June 30, 2013 is as follows: ASGI Aurora Opportunities Fund, LLC Consolidated Schedule of Investments (continued) As of June 30, 2013 (unaudited) Level 2 Level 3 Total Fair Value at Level 1 Other Significant Significant Description June 30, 2013 Quoted Prices Observable Inputs Unobservable Inputs Event-Driven $ $
